DAUKSCH, Judge.
This is an appeal from a summary judgment in a personal injury case. We reverse.
The plaintiff alleges the defendant, a manufacturer of a boom crane, negligently designed and manufactured the crane. The appellee counters with a denial of the allegations and asserts the crane was substantially altered after delivery. Whether the crane was substantially altered thus relieving this defendant of blame for plaintiffs injuries is not to be decided by summary judgment. It is a factual question, not a question of law for the trial judge, whether the crane was improperly designed, or manufactured; or whether it was substantially altered.
The summary judgment is reversed and this cause remanded for further proceedings.
REVERSED and REMANDED.
SHARP and COWART, JJ., concur.